DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-20 of U.S. Application No. 15/921472 filed on 09/28/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed09/28/2022. Claims 1, 11, & 20 are currently amended. Claims 1-20 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous rejections under 35 U.S.C. § 103: Applicant argues that the prior art does not disclose the limitation “generate a second driving style of the human using the data representing current driving characteristics for the current trip”. Applicant further argues on page 9 of the Remarks, “Applicant reiterates neither Emura nor Jiang describe the generation of a driving style based on driving characteristics as claimed.” Examiner respectfully disagrees. Applicant's arguments have been fully considered but they are not persuasive. Applicant is reminded claims must be given their broadest reasonable interpretation. Jiang is incorporated to teach that a vehicle that is able to determine more than one driving style for vehicles around one area, and a second driving style when the vehicle of Jiang is in a second area. Therefore depending on the area the vehicle is in, Jiang can determine different driving styles and send it to the vehicles around (see at least Jiang, col. 7 lines 1-14). In conclusion, the prior art is maintained in view of the arguments above.
Applicant’s remaining arguments with respect to in the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the remaining arguments. A new grounds of rejection is made in view of US 2017/0039890A1 (“Truong”).
Claim Objections
Claims 1, 11, & 20 are objected to because of the following informalities:  “record data representing current driving characteristics for a current trip of the vehicle, determine that not enough data representing current driving characteristics for the current trip has been collected” should be changed to --record data representing the current driving characteristics for a current trip of the vehicle, determine that not enough data representing the current driving characteristics for the current trip has been collected--.  Appropriate correction is required.
Claims 1, 11, & 20 are objected to because of the following informalities:  “determine that enough data representing current driving characteristics for the current has been collected, generate a second driving style of the human using the data representing current driving characteristics for the current trip” should be changed to --determine that enough data representing the current driving characteristics for the current has been collected, generate a second driving style of the human using the data representing the current driving characteristics for the current trip--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 11-15, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0039890A1 (“Truong”), in view of US 10049328B2 (“Jiang”).
As per claim 1 Truong discloses
A system comprising (see at least Truong, para. [0016]: Examples described herein include a driver verification system comprising a memory and a processor. The processor can execute instruction which are stored in memory in order to obtain one or more authentication datums for the driver.):
one or more cameras (see at least Truong, para. [0026]: For example, one or more embodiments described herein may be implemented, in whole or in part, on computing devices Such as servers, desktop computers, cellular or Smartphones, personal digital assistants (e.g., PDAs), laptop computers, printers, digital picture frames, network equipment (e.g., routers) and tablet devices. Memory, processing, and network resources may all be used in connection with the establishment, use, or performance of any embodiment described herein (including with the performance of any method or with the implementation of any system).);
one or more sensors configured to collect current driving characteristics associated with operation of a vehicle by a human (see at least Truong, para. [0032-0033]: The vehicle data 11 can be based on sensors of the driver's mobile computing device 15, which can provide measurements for the driver's vehicle based on measurements taken by (i) one or more accelerometers (2-dimensional and/or 3 dimensional), (ii) a gyroscope, (iii) a GPS component, and/or (iv) other sensors such as magnetometer or altimeter...A process of interpreting sensor information 21 as interpretations 23 can include different levels of complexity, depending on the implementation and the objective of the driver profiling system 10. In some examples, the analysis component 26 can generate quantitative interpretations of the sensor information 21 which objectively describe the motion of the driver's vehicle. For example, the analysis component 26 can associate a Velocity and/or acceleration behavior with the driver for a given segment of a trip. In Some variations, the analysis component 26 can determine criteria based interpretations from the sensor information 21. The criteria based determinations can associate predetermined characterizations with specific interpreted values of the sensor information 21. For example, the interpretations 23 can score the driver on speed or braking level.), 
the current driving characteristics comprising metrics recorded by sensors of the vehicle during a current trip (see at least Truong, para. [0050]: In more detail, the driving profiler 112 can define parameters which characterize the driving style of the driver. The driver profiling subsystem 110 can obtain MCD data 101, which the driving profiler 112 converts to parametric values that quantitatively describe the driving style and/or behavior of the driver. The driving profiler 112 can be trained using a training model 75, which can, for example, provide and tune a model to select and/or weigh input data based on driver-specific tendencies. The driving profiler 112 can operate during a training phase in order to determine training data from the particular driver. By way of example, the driving profiler 112 can determine parametric values for individual drivers that are indicative of (i) a vehicle speed for the driver relative to, for example, a speed limit, (ii) a braking characteristic or tendency of the driver, including typical braking magnitude and/or duration, (iii) an acceleration characteristic or tendency of the driver, and/or (iv) a lateral acceleration or turning characteristic of the driver.);
a memory containing computer-readable instructions (see at least Truong, para. [0016]: Examples described herein include a driver verification system comprising a memory and a processor. The processor can execute instruction which are stored in memory in order to obtain one or more authentication datums for the driver.); and
a processor configured to (see at least Truong, para. [0016]: Examples described herein include a driver verification system comprising a memory and a processor. The processor can execute instruction which are stored in memory in order to obtain one or more authentication datums for the driver.): 
read the computer-readable instructions from the memory (see at least Truong, para. [0016]: Examples described herein include a driver verification system comprising a memory and a processor. The processor can execute instruction which are stored in memory in order to obtain one or more authentication datums for the driver.), 
record data representing an environment of the vehicle, the environment comprising a current environment recorded by the one or more cameras (see at least Truong, para. [0072]: By way of example, the verification actions that may be required of the user can include image based verification, such as provided by the driver taking a self-picture of video. In some variations, the requirement for image based verification can include requirements that the driver pose or take the picture in a manner that reduces the ability of an impersonator to take a picture of another picture of the true driver. In other variations, the image based verification can include additional requirements of corroboration, such as requirements of the image to include geo-tag or a backdrop of a landmark or street.),
record data representing current driving characteristics for a current trip of the vehicle (see at least Truong, para. [0033]: A process of interpreting sensor information 21 as interpretations 23 can include different levels of complexity, depending on the implementation and the objective of the driver profiling system 10. In some examples, the analysis component 26 can generate quantitative interpretations of the sensor information 21 which objectively describe the motion of the driver's vehicle. For example, the analysis component 26 can associate a Velocity and/or acceleration behavior with the driver for a given segment of a trip. In Some variations, the analysis component 26 can determine criteria based interpretations from the sensor information 21. The criteria based determinations can associate predetermined characterizations with specific interpreted values of the sensor information 21. For example, the interpretations 23 can score the driver on speed or braking level.),
determine that not enough data representing current driving characteristics for the current trip has been collected (see at least Truong, para. [0055]: By way of example, the profile checker 120 can determine the score 121 to be within a range of values that are deemed “good', “fair” or “bad.” The “good” or “fair” scores can be stored in the verification status store 135 along with a timestamp when the check was performed, while the “bad” score can result in the generation of alert 123, to trigger the verification manager 130 to initiate a process for verification of the driver. As an addition or an alternative, the “bad” score can also be stored in the verification status store 135 along with the timestamp. & para. [0061]: For example, the authentication score 119 can be implemented as a score represents a confidence value in which verification can be "certain” (e.g., score is above a highest threshold), “borderline' (e.g., score is above acceptable-threshold and below highest threshold), “uncertain” (e.g., score is below acceptable threshold and above unacceptable threshold) or “not acceptable' (e.g., score is below unacceptable threshold).),
identify previous driving characteristics associated with the environment (see at least Truong, para. [0063]: The trip profile store 195 can store the trip data 191 for a current, recent or past set of trips. A trip analysis component 194, Feb. 9, 2017 which can operate in a manner described with examples of FIG. 1A, can process the trip data 191 in order to determine one more characterizations 193 of driving style for the driver. The characterizations 193 of the driving style can be made specific for a trip (e.g., current trip, most recent trip), and/or ongoing or for multiple trips.),
the previous driving characteristics comprising data concerning how the human operates the vehicle during a previous trip environment (see at least Truong, para. [0065]: According to some examples, the trip analysis component 194 utilizes one or more models 185 in deter mining the characterizations 193 of the driver. The trip analysis component 194 can match a portion, parameterization or interpretation of trip data 191 to one or more models 185 for driving style of drivers in order to determine the characterizations 193 for the driver. In one implementation, the characterization 193 determined by the trip analysis component 194 is binary as to an undesirable characterization, such as whether the driver is “aggressive' or "dangerous’ relative to the norm of other drivers. In variations, the characterizations 193 determined from the trip analysis component 194 can be made in degrees and across a spectrum which can also identify drivers who are “safe' or "cautious.” Depending on implementation, other types of characterizations 193 of driving style can be determined from trip data 191, using alternative types of models 185.),
generate, based on the previous driving characteristics, a driving style of the human (see at least Truong, para. [0065]: According to some examples, the trip analysis component 194 utilizes one or more models 185 in deter mining the characterizations 193 of the driver. The trip analysis component 194 can match a portion, parameterization or interpretation of trip data 191 to one or more models 185 for driving style of drivers in order to determine the characterizations 193 for the driver. In one implementation, the characterization 193 determined by the trip analysis component 194 is binary as to an undesirable characterization, such as whether the driver is “aggressive' or "dangerous’ relative to the norm of other drivers. In variations, the characterizations 193 determined from the trip analysis component 194 can be made in degrees and across a spectrum which can also identify drivers who are “safe' or "cautious.” Depending on implementation, other types of characterizations 193 of driving style can be determined from trip data 191, using alternative types of models 185.),
the driving style of the human comprising a plurality of driving style categories with corresponding scale values (see at least Truong, para. [0050]: In more detail, the driving profiler 112 can define parameters which characterize the driving style of the driver. The driver profiling subsystem 110 can obtain MCD data 101, which the driving profiler 112 converts to parametric values that quantitatively describe the driving style and/or behavior of the driver. The driving profiler 112 can be trained using a training model 75, which can, for example, provide and tune a model to select and/or weigh input data based on driver-specific tendencies. The driving profiler 112 can operate during a training phase in order to determine training data from the particular driver. By way of example, the driving profiler 112 can determine parametric values for individual drivers that are indicative of (i) a vehicle speed for the driver relative to, for example, a speed limit, (ii) a braking characteristic or tendency of the driver, including typical braking magnitude and/or duration, (iii) an acceleration characteristic or tendency of the driver, and/or (iv) a lateral acceleration or turning characteristic of the driver.),
determine that enough data representing current driving characteristics for the current has been collected (see at least Truong, para. [0055]: By way of example, the profile checker 120 can determine the score 121 to be within a range of values that are deemed “good', “fair” or “bad.” The “good” or “fair” scores can be stored in the verification status store 135 along with a timestamp when the check was performed, while the “bad” score can result in the generation of alert 123, to trigger the verification manager 130 to initiate a process for verification of the driver. As an addition or an alternative, the “bad” score can also be stored in the verification status store 135 along with the timestamp. & para. [0061]: For example, the authentication score 119 can be implemented as a score represents a confidence value in which verification can be "certain” (e.g., score is above a highest threshold), “borderline' (e.g., score is above acceptable-threshold and below highest threshold), “uncertain” (e.g., score is below acceptable threshold and above unacceptable threshold) or “not acceptable' (e.g., score is below unacceptable threshold).).
Truong does not explicitly disclose
transmit driving information including the driving style of the human to a nearby vehicle within a predefined distance, the nearby vehicle adjusting current operations in response to receiving the driving information,
generate a second driving style of the human using the data representing current driving characteristics for the current trip, and
transmit second driving information including the second driving style of the human to a second nearby vehicle within a second predefined distance, the second nearby vehicle adjusting current operations in response to receiving the second driving information.
Jiang teaches
one or more cameras (see at least Jiang, col. 4 lines 25-29: Referring now to FIG. 2, in one embodiment, sensor system 115 includes, but it is not limited to, one or more cameras 211, global positioning system (GPS) unit 212, inertial measurement unit (IMU) 213, radar unit 214, and a light detection and range (LIDAR) unit 215.);
record data representing an environment of the vehicle, the environment comprising a current environment recorded by the one or more cameras (see at least Jiang, col. 4 lines 33-47: Radar unit 214 may represent a system that utilizes radio signals to sense objects within the local environment of the autonomous vehicle. In some embodiments, in addition to sensing objects, radar unit 214 may additionally sense the speed and/or heading of the objects. LIDAR unit 215 may sense objects in the environment in which the autonomous vehicle is located using lasers. LIDAR unit 215 could include one or more laser sources, a laser scanner, and one or more detectors, among other system components. Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle. Cameras 211 may be still cameras and/or video cameras. A camera may be mechanically movable, for example, by mounting the camera on a rotating and/or tilting a platform.),
transmit driving information including the driving style of the human to a nearby vehicle within a predefined distance, the nearby vehicle adjusting current operations in response to receiving the driving information (see at least Jiang, col. 3 lines 5-17: According to another aspect of the invention, instead of sending the driving style elements to a centralized server, the autonomous vehicles that are located within a predetermined proximity or driving area may exchange the driving style elements over a wireless network (e.g., a wireless local area network or WLAN) to allow each of the autonomous vehicles to determine a driving style itself based on the driving style elements observed by each autonomous vehicle itself and other autonomous vehicles nearby. That is, each autonomous vehicle aggregates the driving style elements observed by all autonomous vehicles in the area to determine a driving style to adopt.),
generate a second driving style of the human using the data representing current driving characteristics for the current trip (see at least Jiang, col. 7 lines 1-14: Note that when autonomous vehicle 101 transmits driving style elements to server 103, it may be in a first driving area. Thus, the driving style elements represent the driving behaviors of the vehicles located within the first driving area at the time. However, when server 103 determines the driving style for the first driving area and is ready to transmit the driving style of the first driving area, autonomous vehicle 101 may be in a second driving area. Thus, autonomous vehicle 101 may not receive the driving style for the first driving area. Rather, autonomous vehicle 101 may receive the driving style for the second driving area. The second driving style for the second driving area may be determined based on the driving style elements submitted by other autonomous vehicles located within the second driving area.), and
transmit second driving information including the second driving style of the human to a second nearby vehicle within a second predefined distance, the second nearby vehicle adjusting current operations in response to receiving the second driving information (see at least Jiang, col. 9 lines 46-59: For example, when autonomous vehicle 101A detects that a network connection with sever 103 is unavailable, autonomous vehicle 101A communicates with other autonomous vehicles in the driving area such as autonomous vehicles 101B-101D to establish a WLAN connection. Autonomous vehicle 101A then transmits a first set of driving style elements concerning driving behaviors of its surrounding vehicles to autonomous vehicles 101B-101D to exchange a second set, a third set, and a fourth set of driving style elements of vehicles surrounding autonomous vehicles 101B-101D, respectively. Autonomous vehicle 101A then aggregates at least some of the first set, second set, third set, and fourth set of driving style elements to determine a driving style. Autonomous vehicle 101A then adopts the driving style in deciding a next moving cycle. & col. 10 lines 35-48: The surrounding vehicles are within a predetermined proximity or driving area with respect to the autonomous vehicle. At block 602, for each of the surrounding vehicles, processing logic determines a list 40 of one or more driving style elements based on the perceived driving behaviors. At block 603, the driving style elements are transmitted to a remote server over a network to allow the remote server to determine a driving style corresponding to the driving area. At block 604, a response is received from 45 the remote server. The response includes a driving style determined by the remote server based on the driving style elements collected from various vehicles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truong to incorporate the teachings of transmit driving information including the driving style of the human to a nearby vehicle within a predefined distance, the nearby vehicle adjusting current operations in response to receiving the driving information, generate a second driving style of the human using the data representing current driving characteristics for the current trip, and transmit second driving information including the second driving style of the human to a second nearby vehicle within a second predefined distance, the second nearby vehicle adjusting current operations in response to receiving the second driving information of Jiang so vehicles can still connect even when a network connection to a centralized server is unavailable to determine a driving style to adopt (see at least Jiang, col. 3 lines 15-17). 

As per claim 2 Truong discloses
wherein the information concerning driving characteristics includes identifiable metrics regarding how the human operates the vehicle including one or a combination of vehicle speed, vehicle acceleration, vehicle location, braking force, braking deceleration, vehicle speed relative to speed limit, vehicle speed in construction zones, vehicle speed in school zones, lane departures, relative speed to a vehicle driving ahead, relative distance to a vehicle driving ahead, and relative acceleration to a vehicle driving ahead (see at least Truong, para. [0033]: For example, the interpretations 23 can score the driver on speed or braking level. Alternatively, the interpretations 23 can indicate or correlate to conclusions such as “drove too fast' when the driver's speed on a trip exceeds a predetermined criteria, or “made hard brake' or “made hard turn' when accelerometer data from the vehicle indicates a corresponding acceleration of a particular value that exceeds some threshold.).

As per claim 3 Truong discloses
wherein the aspects of the driving style of the human include the one or more patterns or tendencies derived from the information concerning driving characteristics including one or a combination of rapid acceleration and braking, following within a predefined distance, dangerously changing lanes or changing lanes without signaling, drifting out of a traffic lane, exceeding a speed limit, driving under the speed limit, accelerating from stops slower than a predefined rate, braking within a predetermined time from a late braking threshold, a number, severity, and timing of traffic accidents, and a number, severity, and timing of traffic violations (see at least Truong, para. [0087]: In this way, the sensor information 21 and/or trip information 191 for the population of drivers can be aggregated to correlate, for example, ranges in values for lateral acceleration, forward/reverse acceleration, speed, propensity for accelerating (e.g., braking or turning hard) with a determination of aggressive driving style.).

As per claim 7 Truong does not explicitly disclose
wherein the processor is located at a remote server, and wherein the system further includes a transmitter on the vehicle for transmitting the information concerning driving characteristics to the processor located at the remote server.
Jiang teaches
wherein the processor is located at a remote server, and wherein the system further includes a transmitter on the vehicle for transmitting the information concerning driving characteristics to the processor located at the remote server (see at least Jiang, col. 2 lines 52-57: The autonomous vehicle transmits the driving style elements to a centralized remote server over a network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truong to incorporate the teachings of wherein the processor is located at a remote server, and wherein the system further includes a transmitter on the vehicle for transmitting the information concerning driving characteristics to the processor located at the remote server of Jiang to decide whether to adopt a certain driving style to follow traffic (see at least Jiang, col. 3 lines 15-17). 

As per claim 11 Truong discloses
A method comprising:
collecting current driving characteristics associated with operation of a vehicle by a human (see at least Truong, para. [0032-0033]: The vehicle data 11 can be based on sensors of the driver's mobile computing device 15, which can provide measurements for the driver's vehicle based on measurements taken by (i) one or more accelerometers (2-dimensional and/or 3 dimensional), (ii) a gyroscope, (iii) a GPS component, and/or (iv) other sensors such as magnetometer or altimeter...A process of interpreting sensor information 21 as interpretations 23 can include different levels of complexity, depending on the implementation and the objective of the driver profiling system 10. In some examples, the analysis component 26 can generate quantitative interpretations of the sensor information 21 which objectively describe the motion of the driver's vehicle. For example, the analysis component 26 can associate a Velocity and/or acceleration behavior with the driver for a given segment of a trip. In Some variations, the analysis component 26 can determine criteria based interpretations from the sensor information 21. The criteria based determinations can associate predetermined characterizations with specific interpreted values of the sensor information 21. For example, the interpretations 23 can score the driver on speed or braking level.), 
the current driving characteristics comprising metrics recorded by sensors of the vehicle during a current trip (see at least Truong, para. [0050]: In more detail, the driving profiler 112 can define parameters which characterize the driving style of the driver. The driver profiling subsystem 110 can obtain MCD data 101, which the driving profiler 112 converts to parametric values that quantitatively describe the driving style and/or behavior of the driver. The driving profiler 112 can be trained using a training model 75, which can, for example, provide and tune a model to select and/or weigh input data based on driver-specific tendencies. The driving profiler 112 can operate during a training phase in order to determine training data from the particular driver. By way of example, the driving profiler 112 can determine parametric values for individual drivers that are indicative of (i) a vehicle speed for the driver relative to, for example, a speed limit, (ii) a braking characteristic or tendency of the driver, including typical braking magnitude and/or duration, (iii) an acceleration characteristic or tendency of the driver, and/or (iv) a lateral acceleration or turning characteristic of the driver.);
recording data representing an environment of the vehicle, the environment comprising a current environment recorded by one or more cameras (see at least Truong, para. [0072]: By way of example, the verification actions that may be required of the user can include image based verification, such as provided by the driver taking a self-picture of video. In some variations, the requirement for image based verification can include requirements that the driver pose or take the picture in a manner that reduces the ability of an impersonator to take a picture of another picture of the true driver. In other variations, the image based verification can include additional requirements of corroboration, such as requirements of the image to include geo-tag or a backdrop of a landmark or street.),
recording data representing current driving characteristics for a current trip of the vehicle (see at least Truong, para. [0033]: A process of interpreting sensor information 21 as interpretations 23 can include different levels of complexity, depending on the implementation and the objective of the driver profiling system 10. In some examples, the analysis component 26 can generate quantitative interpretations of the sensor information 21 which objectively describe the motion of the driver's vehicle. For example, the analysis component 26 can associate a Velocity and/or acceleration behavior with the driver for a given segment of a trip. In Some variations, the analysis component 26 can determine criteria based interpretations from the sensor information 21. The criteria based determinations can associate predetermined characterizations with specific interpreted values of the sensor information 21. For example, the interpretations 23 can score the driver on speed or braking level.),
determining that not enough data representing current driving characteristics for the current trip has been collected (see at least Truong, para. [0055]: By way of example, the profile checker 120 can determine the score 121 to be within a range of values that are deemed “good', “fair” or “bad.” The “good” or “fair” scores can be stored in the verification status store 135 along with a timestamp when the check was performed, while the “bad” score can result in the generation of alert 123, to trigger the verification manager 130 to initiate a process for verification of the driver. As an addition or an alternative, the “bad” score can also be stored in the verification status store 135 along with the timestamp. & para. [0061]: For example, the authentication score 119 can be implemented as a score represents a confidence value in which verification can be "certain” (e.g., score is above a highest threshold), “borderline' (e.g., score is above acceptable-threshold and below highest threshold), “uncertain” (e.g., score is below acceptable threshold and above unacceptable threshold) or “not acceptable' (e.g., score is below unacceptable threshold).),
identifying previous driving characteristics associated with the environment (see at least Truong, para. [0063]: The trip profile store 195 can store the trip data 191 for a current, recent or past set of trips. A trip analysis component 194, Feb. 9, 2017 which can operate in a manner described with examples of FIG. 1A, can process the trip data 191 in order to determine one more characterizations 193 of driving style for the driver. The characterizations 193 of the driving style can be made specific for a trip (e.g., current trip, most recent trip), and/or ongoing or for multiple trips.),
the previous driving characteristics comprising data concerning how the human operates the vehicle during a previous trip environment (see at least Truong, para. [0065]: According to some examples, the trip analysis component 194 utilizes one or more models 185 in deter mining the characterizations 193 of the driver. The trip analysis component 194 can match a portion, parameterization or interpretation of trip data 191 to one or more models 185 for driving style of drivers in order to determine the characterizations 193 for the driver. In one implementation, the characterization 193 determined by the trip analysis component 194 is binary as to an undesirable characterization, such as whether the driver is “aggressive' or "dangerous’ relative to the norm of other drivers. In variations, the characterizations 193 determined from the trip analysis component 194 can be made in degrees and across a spectrum which can also identify drivers who are “safe' or "cautious.” Depending on implementation, other types of characterizations 193 of driving style can be determined from trip data 191, using alternative types of models 185.),
generating, based on the previous driving characteristics, a driving style of the human (see at least Truong, para. [0065]: According to some examples, the trip analysis component 194 utilizes one or more models 185 in deter mining the characterizations 193 of the driver. The trip analysis component 194 can match a portion, parameterization or interpretation of trip data 191 to one or more models 185 for driving style of drivers in order to determine the characterizations 193 for the driver. In one implementation, the characterization 193 determined by the trip analysis component 194 is binary as to an undesirable characterization, such as whether the driver is “aggressive' or "dangerous’ relative to the norm of other drivers. In variations, the characterizations 193 determined from the trip analysis component 194 can be made in degrees and across a spectrum which can also identify drivers who are “safe' or "cautious.” Depending on implementation, other types of characterizations 193 of driving style can be determined from trip data 191, using alternative types of models 185.),
the driving style of the human comprising a plurality of driving style categories with corresponding scale values (see at least Truong, para. [0050]: In more detail, the driving profiler 112 can define parameters which characterize the driving style of the driver. The driver profiling subsystem 110 can obtain MCD data 101, which the driving profiler 112 converts to parametric values that quantitatively describe the driving style and/or behavior of the driver. The driving profiler 112 can be trained using a training model 75, which can, for example, provide and tune a model to select and/or weigh input data based on driver-specific tendencies. The driving profiler 112 can operate during a training phase in order to determine training data from the particular driver. By way of example, the driving profiler 112 can determine parametric values for individual drivers that are indicative of (i) a vehicle speed for the driver relative to, for example, a speed limit, (ii) a braking characteristic or tendency of the driver, including typical braking magnitude and/or duration, (iii) an acceleration characteristic or tendency of the driver, and/or (iv) a lateral acceleration or turning characteristic of the driver.),
determining that enough data representing current driving characteristics for the current has been collected (see at least Truong, para. [0055]: By way of example, the profile checker 120 can determine the score 121 to be within a range of values that are deemed “good', “fair” or “bad.” The “good” or “fair” scores can be stored in the verification status store 135 along with a timestamp when the check was performed, while the “bad” score can result in the generation of alert 123, to trigger the verification manager 130 to initiate a process for verification of the driver. As an addition or an alternative, the “bad” score can also be stored in the verification status store 135 along with the timestamp. & para. [0061]: For example, the authentication score 119 can be implemented as a score represents a confidence value in which verification can be "certain” (e.g., score is above a highest threshold), “borderline' (e.g., score is above acceptable-threshold and below highest threshold), “uncertain” (e.g., score is below acceptable threshold and above unacceptable threshold) or “not acceptable' (e.g., score is below unacceptable threshold).).
Truong does not explicitly disclose
transmitting driving information including the driving style of the human to a nearby vehicle within a predefined distance, the nearby vehicle adjusting current operations in response to receiving the driving information,
generating a second driving style of the human using the data representing current driving characteristics for the current trip, and
transmitting second driving information including the second driving style of the human to a second nearby vehicle within a second predefined distance, the second nearby vehicle adjusting current operations in response to receiving the second driving information.
Jiang teaches
recording data representing an environment of the vehicle, the environment comprising a current environment recorded by one or more cameras of the vehicle (see at least Jiang, col. 4 lines 33-47: Radar unit 214 may represent a system that utilizes radio signals to sense objects within the local environment of the autonomous vehicle. In some embodiments, in addition to sensing objects, radar unit 214 may additionally sense the speed and/or heading of the objects. LIDAR unit 215 may sense objects in the environment in which the autonomous vehicle is located using lasers. LIDAR unit 215 could include one or more laser sources, a laser scanner, and one or more detectors, among other system components. Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle. Cameras 211 may be still cameras and/or video cameras. A camera may be mechanically movable, for example, by mounting the camera on a rotating and/or tilting a platform.),
transmitting driving information including the driving style of the human to a nearby vehicle within a predefined distance, the nearby vehicle adjusting current operations in response to receiving the driving information (see at least Jiang, col. 3 lines 5-17: According to another aspect of the invention, instead of sending the driving style elements to a centralized server, the autonomous vehicles that are located within a predetermined proximity or driving area may exchange the driving style elements over a wireless network (e.g., a wireless local area network or WLAN) to allow each of the autonomous vehicles to determine a driving style itself based on the driving style elements observed by each autonomous vehicle itself and other autonomous vehicles nearby. That is, each autonomous vehicle aggregates the driving style elements observed by all autonomous vehicles in the area to determine a driving style to adopt.),
generating a second driving style of the human using the data representing current driving characteristics for the current trip (see at least Jiang, col. 7 lines 1-14: Note that when autonomous vehicle 101 transmits driving style elements to server 103, it may be in a first driving area. Thus, the driving style elements represent the driving behaviors of the vehicles located within the first driving area at the time. However, when server 103 determines the driving style for the first driving area and is ready to transmit the driving style of the first driving area, autonomous vehicle 101 may be in a second driving area. Thus, autonomous vehicle 101 may not receive the driving style for the first driving area. Rather, autonomous vehicle 101 may receive the driving style for the second driving area. The second driving style for the second driving area may be determined based on the driving style elements submitted by other autonomous vehicles located within the second driving area.), and
transmitting second driving information including the second driving style of the human to a second nearby vehicle within a second predefined distance, the second nearby vehicle adjusting current operations in response to receiving the second driving information (see at least Jiang, col. 9 lines 46-59: For example, when autonomous vehicle 101A detects that a network connection with sever 103 is unavailable, autonomous vehicle 101A communicates with other autonomous vehicles in the driving area such as autonomous vehicles 101B-101D to establish a WLAN connection. Autonomous vehicle 101A then transmits a first set of driving style elements concerning driving behaviors of its surrounding vehicles to autonomous vehicles 101B-101D to exchange a second set, a third set, and a fourth set of driving style elements of vehicles surrounding autonomous vehicles 101B-101D, respectively. Autonomous vehicle 101A then aggregates at least some of the first set, second set, third set, and fourth set of driving style elements to determine a driving style. Autonomous vehicle 101A then adopts the driving style in deciding a next moving cycle. & col. 10 lines 35-48: The surrounding vehicles are within a predetermined proximity or driving area with respect to the autonomous vehicle. At block 602, for each of the surrounding vehicles, processing logic determines a list 40 of one or more driving style elements based on the perceived driving behaviors. At block 603, the driving style elements are transmitted to a remote server over a network to allow the remote server to determine a driving style corresponding to the driving area. At block 604, a response is received from 45 the remote server. The response includes a driving style determined by the remote server based on the driving style elements collected from various vehicles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truong to incorporate the teachings of recording data representing an environment of the vehicle, the environment comprising a current environment recorded by one or more cameras of the vehicle, transmitting driving information including the driving style of the human to a nearby vehicle within a predefined distance, the nearby vehicle adjusting current operations in response to receiving the driving information, generating a second driving style of the human using the data representing current driving characteristics for the current trip, and transmitting second driving information including the second driving style of the human to a second nearby vehicle within a second predefined distance, the second nearby vehicle adjusting current operations in response to receiving the second driving information of Jiang so vehicles can still connect even when a network connection to a centralized server is unavailable to determine a driving style to adopt (see at least Jiang, col. 3 lines 15-17). 

As per claim 12 Truong discloses
wherein the information concerning driving characteristics is collected by one or more sensors onboard the vehicle (see at least Truong, para. [0032-0033]: The vehicle data 11 can be based on sensors of the driver's mobile computing device 15, which can provide measure ments for the driver's vehicle based on measurements taken by (i) one or more accelerometers (2-dimensional and/or 3 dimensional), (ii) a gyroscope, (iii) a GPS component, and/or (iv) other sensors such as magnetometer or altimeter...A process of interpreting sensor information 21 as interpretations 23 can include different levels of complexity, depending on the implementation and the objective of the driver profiling system 10. In some examples, the analysis component 26 can generate quantitative interpretations of the sensor information 21 which objectively describe the motion of the driver's vehicle. For example, the analysis component 26 can associate a Velocity and/or acceleration behavior with the driver for a given segment of a trip. In Some variations, the analysis component 26 can determine criteria based interpretations from the sensor information 21. The criteria based determinations can associate predetermined characterizations with specific interpreted values of the sensor information 21. For example, the interpretations 23 can score the driver on speed or braking level.).

As per claim 13 Truong discloses
wherein the information concerning driving characteristics includes identifiable metrics regarding how the human operates the vehicle including one or a combination of vehicle speed, vehicle acceleration, vehicle location, braking force, braking deceleration, vehicle speed relative to speed limit, vehicle speed in construction zones, vehicle speed in school zones, lane departures, relative speed to a vehicle driving ahead, relative distance to a vehicle driving ahead, and relative acceleration to a vehicle driving ahead (see at least Truong, para. [0033]: For example, the interpretations 23 can score the driver on speed or braking level. Alternatively, the interpretations 23 can indicate or correlate to conclusions such as “drove too fast' when the driver's speed on a trip exceeds a predetermined criteria, or “made hard brake' or “made hard turn' when accelerometer data from the vehicle indicates a corresponding acceleration of a particular value that exceeds some threshold.).

As per claim 14 Truong discloses
wherein the aspects of the driving style of the human include the one or more patterns or tendencies derived from the information concerning driving characteristics including one or a combination of rapid acceleration and braking, following within a predefined distance, dangerously changing lanes or changing lanes without signaling, drifting out of a traffic lane, exceeding a speed limit, driving under the speed limit, accelerating from stops slower than a predefined rate, braking within a predetermined time from a late braking threshold, a number, severity, and timing of traffic accidents, and a number, severity, and timing of traffic violations. (see at least Truong, para. [0087]: In this way, the sensor information 21 and/or trip information 191 for the population of drivers can be aggregated to correlate, for example, ranges in values for lateral acceleration, forward/reverse acceleration, speed, propensity for accelerating (e.g., braking or turning hard) with a determination of aggressive driving style.).

As per claim 15 Truong discloses
wherein the evaluating and the characterizing occur onboard the vehicle (see at least Truong, para. [0029]: In more detail, driver profiling system 10 can include a vehicle interface 22 and an analysis component 26. The vehicle interface can operate to monitor and obtain sensor information 21 from sensor-based devices which are present in a vehicle used by the driver during a trip. The analysis component 26 can process sensor information 21 in order to determine one or more characterizations 27, which can relate to one or more of (i) the driver, (ii) the driver's quality or behavior during the trip, and/or (iii) the driver's quality or behavior during a portion of the trip. The detection is performed by analyzing operation time-series data which is acquired from controller area network (CAN) information by establishing rules on operation time-series data pattern for a lane change in advance. Upon detection, vehicle controller 7 acquires the characteristic amount. Vehicle controller 7 stores characteristic amounts in storage unit 8 for each driver, and constructs a driving characteristic model. Note that vehicle controller 7 may construct the driver model based on the characteristic amount for each driver. Specifically, vehicle controller 7 extracts a characteristic amount pertaining to a speed, a characteristic amount pertaining to steering, a characteristic amount pertaining to an operation timing, a characteristic amount pertaining to vehicle exterior sensing, and a characteristic amount pertaining to vehicle interior sensing, and stores the extracted characteristic amounts into storage unit 8. Then, vehicle controller 7 may construct, based on the characteristic amounts stored in storage unit 8, a driver model in which the operation tendency of the driver for each travel environment and information about the frequency of each operation are associated with each other.).

As per claim 20 Truong discloses
A non-transitory machine readable medium storing instructions that, when executed on a computing device, cause the computing device to perform a method comprising (see at least Truong, para. [0027]: Furthermore, one or more embodiments described herein may be implemented through the use of instructions that are executable by one or more processors. These instructions may be carried on a computer-readable medium. Machines shown or described with figures below provide examples of processing resources and computer-readable mediums on which instructions for implementing embodiments of the invention can be carried and/or executed.):
collecting current driving characteristics associated with operation of a vehicle by a human (see at least Truong, para. [0032-0033]: The vehicle data 11 can be based on sensors of the driver's mobile computing device 15, which can provide measurements for the driver's vehicle based on measurements taken by (i) one or more accelerometers (2-dimensional and/or 3 dimensional), (ii) a gyroscope, (iii) a GPS component, and/or (iv) other sensors such as magnetometer or altimeter...A process of interpreting sensor information 21 as interpretations 23 can include different levels of complexity, depending on the implementation and the objective of the driver profiling system 10. In some examples, the analysis component 26 can generate quantitative interpretations of the sensor information 21 which objectively describe the motion of the driver's vehicle. For example, the analysis component 26 can associate a Velocity and/or acceleration behavior with the driver for a given segment of a trip. In Some variations, the analysis component 26 can determine criteria based interpretations from the sensor information 21. The criteria based determinations can associate predetermined characterizations with specific interpreted values of the sensor information 21. For example, the interpretations 23 can score the driver on speed or braking level.), 
the current driving characteristics comprising metrics recorded by sensors of the vehicle during a current trip (see at least Truong, para. [0050]: In more detail, the driving profiler 112 can define parameters which characterize the driving style of the driver. The driver profiling subsystem 110 can obtain MCD data 101, which the driving profiler 112 converts to parametric values that quantitatively describe the driving style and/or behavior of the driver. The driving profiler 112 can be trained using a training model 75, which can, for example, provide and tune a model to select and/or weigh input data based on driver-specific tendencies. The driving profiler 112 can operate during a training phase in order to determine training data from the particular driver. By way of example, the driving profiler 112 can determine parametric values for individual drivers that are indicative of (i) a vehicle speed for the driver relative to, for example, a speed limit, (ii) a braking characteristic or tendency of the driver, including typical braking magnitude and/or duration, (iii) an acceleration characteristic or tendency of the driver, and/or (iv) a lateral acceleration or turning characteristic of the driver.);
recording data representing an environment of the vehicle, the environment comprising a current environment recorded by one or more cameras (see at least Truong, para. [0072]: By way of example, the verification actions that may be required of the user can include image based verification, such as provided by the driver taking a self-picture of video. In some variations, the requirement for image based verification can include requirements that the driver pose or take the picture in a manner that reduces the ability of an impersonator to take a picture of another picture of the true driver. In other variations, the image based verification can include additional requirements of corroboration, such as requirements of the image to include geo-tag or a backdrop of a landmark or street.),
recording data representing current driving characteristics for a current trip of the vehicle (see at least Truong, para. [0033]: A process of interpreting sensor information 21 as interpretations 23 can include different levels of complexity, depending on the implementation and the objective of the driver profiling system 10. In some examples, the analysis component 26 can generate quantitative interpretations of the sensor information 21 which objectively describe the motion of the driver's vehicle. For example, the analysis component 26 can associate a Velocity and/or acceleration behavior with the driver for a given segment of a trip. In Some variations, the analysis component 26 can determine criteria based interpretations from the sensor information 21. The criteria based determinations can associate predetermined characterizations with specific interpreted values of the sensor information 21. For example, the interpretations 23 can score the driver on speed or braking level.),
determining that not enough data representing current driving characteristics for the current trip has been collected (see at least Truong, para. [0055]: By way of example, the profile checker 120 can determine the score 121 to be within a range of values that are deemed “good', “fair” or “bad.” The “good” or “fair” scores can be stored in the verification status store 135 along with a timestamp when the check was performed, while the “bad” score can result in the generation of alert 123, to trigger the verification manager 130 to initiate a process for verification of the driver. As an addition or an alternative, the “bad” score can also be stored in the verification status store 135 along with the timestamp. & para. [0061]: For example, the authentication score 119 can be implemented as a score represents a confidence value in which verification can be "certain” (e.g., score is above a highest threshold), “borderline' (e.g., score is above acceptable-threshold and below highest threshold), “uncertain” (e.g., score is below acceptable threshold and above unacceptable threshold) or “not acceptable' (e.g., score is below unacceptable threshold).),
identifying previous driving characteristics associated with the environment (see at least Truong, para. [0063]: The trip profile store 195 can store the trip data 191 for a current, recent or past set of trips. A trip analysis component 194, Feb. 9, 2017 which can operate in a manner described with examples of FIG. 1A, can process the trip data 191 in order to determine one more characterizations 193 of driving style for the driver. The characterizations 193 of the driving style can be made specific for a trip (e.g., current trip, most recent trip), and/or ongoing or for multiple trips.),
the previous driving characteristics comprising data concerning how the human operates the vehicle during a previous trip environment (see at least Truong, para. [0065]: According to some examples, the trip analysis component 194 utilizes one or more models 185 in deter mining the characterizations 193 of the driver. The trip analysis component 194 can match a portion, parameterization or interpretation of trip data 191 to one or more models 185 for driving style of drivers in order to determine the characterizations 193 for the driver. In one implementation, the characterization 193 determined by the trip analysis component 194 is binary as to an undesirable characterization, such as whether the driver is “aggressive' or "dangerous’ relative to the norm of other drivers. In variations, the characterizations 193 determined from the trip analysis component 194 can be made in degrees and across a spectrum which can also identify drivers who are “safe' or "cautious.” Depending on implementation, other types of characterizations 193 of driving style can be determined from trip data 191, using alternative types of models 185.),
generating, based on the previous driving characteristics, a driving style of the human (see at least Truong, para. [0065]: According to some examples, the trip analysis component 194 utilizes one or more models 185 in deter mining the characterizations 193 of the driver. The trip analysis component 194 can match a portion, parameterization or interpretation of trip data 191 to one or more models 185 for driving style of drivers in order to determine the characterizations 193 for the driver. In one implementation, the characterization 193 determined by the trip analysis component 194 is binary as to an undesirable characterization, such as whether the driver is “aggressive' or "dangerous’ relative to the norm of other drivers. In variations, the characterizations 193 determined from the trip analysis component 194 can be made in degrees and across a spectrum which can also identify drivers who are “safe' or "cautious.” Depending on implementation, other types of characterizations 193 of driving style can be determined from trip data 191, using alternative types of models 185.),
the driving style of the human comprising a plurality of driving style categories with corresponding scale values (see at least Truong, para. [0050]: In more detail, the driving profiler 112 can define parameters which characterize the driving style of the driver. The driver profiling subsystem 110 can obtain MCD data 101, which the driving profiler 112 converts to parametric values that quantitatively describe the driving style and/or behavior of the driver. The driving profiler 112 can be trained using a training model 75, which can, for example, provide and tune a model to select and/or weigh input data based on driver-specific tendencies. The driving profiler 112 can operate during a training phase in order to determine training data from the particular driver. By way of example, the driving profiler 112 can determine parametric values for individual drivers that are indicative of (i) a vehicle speed for the driver relative to, for example, a speed limit, (ii) a braking characteristic or tendency of the driver, including typical braking magnitude and/or duration, (iii) an acceleration characteristic or tendency of the driver, and/or (iv) a lateral acceleration or turning characteristic of the driver.),
determining that enough data representing current driving characteristics for the current has been collected (see at least Truong, para. [0055]: By way of example, the profile checker 120 can determine the score 121 to be within a range of values that are deemed “good', “fair” or “bad.” The “good” or “fair” scores can be stored in the verification status store 135 along with a timestamp when the check was performed, while the “bad” score can result in the generation of alert 123, to trigger the verification manager 130 to initiate a process for verification of the driver. As an addition or an alternative, the “bad” score can also be stored in the verification status store 135 along with the timestamp. & para. [0061]: For example, the authentication score 119 can be implemented as a score represents a confidence value in which verification can be "certain” (e.g., score is above a highest threshold), “borderline' (e.g., score is above acceptable-threshold and below highest threshold), “uncertain” (e.g., score is below acceptable threshold and above unacceptable threshold) or “not acceptable' (e.g., score is below unacceptable threshold).).
Truong does not explicitly disclose
transmitting driving information including the driving style of the human to a nearby vehicle within a predefined distance, the nearby vehicle adjusting current operations in response to receiving the driving information,
generating a second driving style of the human using the data representing current driving characteristics for the current trip, and
transmitting second driving information including the second driving style of the human to a second nearby vehicle within a second predefined distance, the second nearby vehicle adjusting current operations in response to receiving the second driving information.
Jiang teaches
recording data representing an environment of the vehicle, the environment comprising a current environment recorded by one or more cameras of the vehicle (see at least Jiang, col. 4 lines 33-47: Radar unit 214 may represent a system that utilizes radio signals to sense objects within the local environment of the autonomous vehicle. In some embodiments, in addition to sensing objects, radar unit 214 may additionally sense the speed and/or heading of the objects. LIDAR unit 215 may sense objects in the environment in which the autonomous vehicle is located using lasers. LIDAR unit 215 could include one or more laser sources, a laser scanner, and one or more detectors, among other system components. Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle. Cameras 211 may be still cameras and/or video cameras. A camera may be mechanically movable, for example, by mounting the camera on a rotating and/or tilting a platform.),
transmitting driving information including the driving style of the human to a nearby vehicle within a predefined distance, the nearby vehicle adjusting current operations in response to receiving the driving information (see at least Jiang, col. 3 lines 5-17: According to another aspect of the invention, instead of sending the driving style elements to a centralized server, the autonomous vehicles that are located within a predetermined proximity or driving area may exchange the driving style elements over a wireless network (e.g., a wireless local area network or WLAN) to allow each of the autonomous vehicles to determine a driving style itself based on the driving style elements observed by each autonomous vehicle itself and other autonomous vehicles nearby. That is, each autonomous vehicle aggregates the driving style elements observed by all autonomous vehicles in the area to determine a driving style to adopt.),
generating a second driving style of the human using the data representing current driving characteristics for the current trip (see at least Jiang, col. 7 lines 1-14: Note that when autonomous vehicle 101 transmits driving style elements to server 103, it may be in a first driving area. Thus, the driving style elements represent the driving behaviors of the vehicles located within the first driving area at the time. However, when server 103 determines the driving style for the first driving area and is ready to transmit the driving style of the first driving area, autonomous vehicle 101 may be in a second driving area. Thus, autonomous vehicle 101 may not receive the driving style for the first driving area. Rather, autonomous vehicle 101 may receive the driving style for the second driving area. The second driving style for the second driving area may be determined based on the driving style elements submitted by other autonomous vehicles located within the second driving area.), and
transmitting second driving information including the second driving style of the human to a second nearby vehicle within a second predefined distance, the second nearby vehicle adjusting current operations in response to receiving the second driving information (see at least Jiang, col. 9 lines 46-59: For example, when autonomous vehicle 101A detects that a network connection with sever 103 is unavailable, autonomous vehicle 101A communicates with other autonomous vehicles in the driving area such as autonomous vehicles 101B-101D to establish a WLAN connection. Autonomous vehicle 101A then transmits a first set of driving style elements concerning driving behaviors of its surrounding vehicles to autonomous vehicles 101B-101D to exchange a second set, a third set, and a fourth set of driving style elements of vehicles surrounding autonomous vehicles 101B-101D, respectively. Autonomous vehicle 101A then aggregates at least some of the first set, second set, third set, and fourth set of driving style elements to determine a driving style. Autonomous vehicle 101A then adopts the driving style in deciding a next moving cycle. & col. 10 lines 35-48: The surrounding vehicles are within a predetermined proximity or driving area with respect to the autonomous vehicle. At block 602, for each of the surrounding vehicles, processing logic determines a list 40 of one or more driving style elements based on the perceived driving behaviors. At block 603, the driving style elements are transmitted to a remote server over a network to allow the remote server to determine a driving style corresponding to the driving area. At block 604, a response is received from 45 the remote server. The response includes a driving style determined by the remote server based on the driving style elements collected from various vehicles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truong to incorporate the teachings of recording data representing an environment of the vehicle, the environment comprising a current environment recorded by one or more cameras of the vehicle, transmitting driving information including the driving style of the human to a nearby vehicle within a predefined distance, the nearby vehicle adjusting current operations in response to receiving the driving information, generating a second driving style of the human using the data representing current driving characteristics for the current trip, and transmitting second driving information including the second driving style of the human to a second nearby vehicle within a second predefined distance, the second nearby vehicle adjusting current operations in response to receiving the second driving information of Jiang so vehicles can still connect even when a network connection to a centralized server is unavailable to determine a driving style to adopt (see at least Jiang, col. 3 lines 15-17). 

Claims 4-6, 8, & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Truong, in view of Jiang, further in view of US 9296299B2 (“Ricci”).
As per claim 4 Truong does not explicitly disclose
wherein the processor is located onboard the vehicle, and wherein the system further includes a transmitter for transmitting the aspects of the driving style of the human to a nearby vehicle or to a remote server
Ricci teaches
wherein the processor is located onboard the vehicle, and wherein the system further includes a transmitter for transmitting the aspects of the driving style of the human to a nearby vehicle or to a remote server (see at least Ricci, col. 9 lines 28-39: The vehicle 200 comprised one or more perimeter sensors 204, one or more G-force sensors 208, one or more proximity sensors 212; one or more controllers/processors 216; col. 12 lines 14-17: this information can optionally be forwarded to one or more other destinations, such as servers 404 and storage 408, to the interrogator 504, and the like, as discussed hereinafter. col. 12 lines 18-20: can transmit its information to one or more other entities, such as the insurance company).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truong to incorporate the teachings of the processor is located onboard the vehicle, and wherein the system further includes a transmitter for transmitting the aspects of the driving style of the human to a nearby vehicle or to a remote server of Ricci to allow a driver to avoid another driver who has an 7aggressive reputation (see at least Ricci, col. 17 lines 52-55).

As per claim 5 Truong does not explicitly disclose
wherein the transmitter is configured to transmit the aspects of the driving style of the human to the remote server, and wherein the remote server is configured to transmit the aspects of the driving style of the human to a nearby vehicle.
Ricci teaches
wherein the transmitter is configured to transmit the aspects of the driving style of the human to the remote server, and wherein the remote server is configured to transmit the aspects of the driving style of the human to a nearby vehicle (see at least Ricci, col. 18 lines 20-25: driver desires to associate reputation information with another vehicle, that other vehicle is initially identified. This can be via one or more of the proximity sensor, via Bluetooth®, & col. 18 lines 30-38: instead of this reputation information being forwarded to the other vehicle, the reputation information is stored in storage 232, and at a later time, and in cooperation with the communication module 236, sent to, for example, a central repository that can optionally be queried by one or more entities.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truong to incorporate the teachings of the transmitter is configured to transmit the aspects of the driving style of the human to the remote server, and wherein the remote server is configured to transmit the aspects of the driving style of the human to a nearby vehicle of Ricci to allow a driver to avoid another driver who has an 7aggressive reputation (see at least Ricci, col. 17 lines 52-55).

As per claim 6 Truong does not explicitly disclose
wherein the processor is located on a nearby vehicle, and 
wherein the system further includes a transmitter on the vehicle for transmitting the information concerning driving characteristics to the processor located on the nearby vehicle.
Ricci teaches
wherein the processor is located on a nearby vehicle, and 
wherein the system further includes a transmitter on the vehicle for transmitting the information concerning driving characteristics to the processor located on the nearby vehicle. (see at least Ricci, col. 18 lines 21-28: driver desires to associate reputation information with another vehicle, that other vehicle is initially identified. This can be via one or more of the proximity sensor, via Bluetooth®… Having identified the vehicle with which reputation information is to be associated, a user than selects an appropriate reputation value which is sent or otherwise associated with the identified vehicle. & col. 25 lines 25-42)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truong to incorporate the teachings of wherein the processor is located on a nearby vehicle, and wherein the system further includes a transmitter on the vehicle for transmitting the information concerning driving characteristics to the processor located on the nearby vehicle of Ricci to allow a driver to avoid another driver who has an 7aggressive reputation (see at least Ricci, col. 17 lines 52-55).

As per claim 8 Truong does not explicitly disclose
wherein the remote server is configured to transmit the characterizing aspects of the driving style of the human to a nearby vehicle.
Ricci teaches
wherein the remote server is configured to transmit the characterizing aspects of the driving style of the human to a nearby vehicle (see at least Ricci, col. 18 lines 20-25: driver desires to associate reputation information with another vehicle, that other vehicle is initially identified. This can be via one or more of the proximity sensor, via Bluetooth®, & lines 30-38: instead of this reputation information being forwarded to the other vehicle, the reputation information is stored in storage 232, and at a later time, and in cooperation with the communication module 236, sent to, for example, a central repository that can optionally be queried by one or more entities.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truong to incorporate the teachings of the remote server is configured to transmit the characterizing aspects of the driving style of the human to a nearby vehicle of Ricci to allow a driver to avoid another driver who has an 7aggressive reputation (see at least Ricci, col. 17 lines 52-55).

As per claim 16 Truong does not explicitly disclose
further including sharing, with a nearby vehicle or a remote server, the information concerning driving characteristics associated with operation of a vehicle by a human, and the evaluating and the characterizing occur on the nearby vehicle
Ricci teaches
further including sharing, with a nearby vehicle or a remote server, the information concerning driving characteristics associated with operation of a vehicle by a human, and the evaluating and the characterizing occur on the nearby vehicle (see at least Ricci, col. 17 lines 64-67: the reputation information could be updated or supplemented 65 with reputation information received from one or more other drivers. & col. 18 lines 1-18: a first driver sees a second driver that appears to be obeying all laws and appropriately uses signals, and waves after they change lanes, the second driver could provide feedback to them, the feedback indicating that they are a good, courteous driver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truong to incorporate the teachings of sharing, with a nearby vehicle or a remote server, the information concerning driving characteristics associated with operation of a vehicle by a human, and the evaluating and the characterizing occur on the nearby vehicle of Ricci to allow a driver to avoid another driver who has an 7aggressive reputation (see at least Ricci, col. 17 lines 52-55).

As per claim 17 Truong does not explicitly disclose
further including sharing the aspects of the driving style of the human with a human driver of a nearby vehicle
Ricci teaches
further including sharing the aspects of the driving style of the human with a human driver of a nearby vehicle (see at least Ricci, col. 18 lines 19-28: driver desires to associate reputation information with another vehicle, that other vehicle is initially identified. This can be via one or more of the proximity sensor, via Bluetooth®).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truong to incorporate the teachings of including sharing the aspects of the driving style of the human with a human driver of a nearby vehicle of Ricci to allow a driver to avoid another driver who has an 7aggressive reputation (see at least Ricci, col. 17 lines 52-55).

Claims 9 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Truong, in view of Jiang, and further in view of US 9754501B2 (“Stenneth”).
As per claim 9 Truong does not explicitly disclose
wherein the processor is further configured to automatically generate a warning communicable to a human operating the nearby vehicle based on a preferred driving experience of the human operating the nearby vehicle.
Stenneth teaches
wherein the processor is further configured to automatically generate a warning communicable to a human operating the nearby vehicle based on a preferred driving experience of the human operating the nearby vehicle (see at least Stenneth, col. 4 lines 14-20: driving profile is stored in an "automotive cloud" from which all or a portion of the driving profile may be downloaded to the vehicle ( e.g., to an onboard memory of the vehicle & col. 18 lines 9-22: The data thus collected may be used to (a) provide a heat map indicative of segments in which vehicles tend to deviate from EDB and/or (b) provide warning to other road users when TDB deviates from EDB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truong to incorporate the teachings of wherein the processor is further configured to automatically generate a warning communicable to a human operating the nearby vehicle based on a preferred driving experience of the human operating the nearby vehicle of Stenneth in order to mitigate unsafe driving and placing other drivers at risk (see at least Stenneth, col. 18 lines 30-35).

As per claim 18 Truong does not explicitly disclose
further including automatically generating a warning communicable to a human operating a nearby vehicle based on a preferred driving experience of the human operating the nearby vehicle.
Stenneth teaches
further including automatically generating a warning communicable to a human operating a nearby vehicle based on a preferred driving experience of the human operating the nearby vehicle (see at least Stenneth, col. 4 lines 14-20: driving profile is stored in an "automotive cloud" from which all or a portion of the driving profile may be downloaded to the vehicle ( e.g., to an onboard memory of the vehicle & col. 18 lines 9-22: The data thus collected may be used to (a) provide a heat map indicative of segments in which vehicles tend to deviate from EDB and/or (b) provide warning to other road users when TDB deviates from EDB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truong to incorporate the teachings of further including automatically generating a warning communicable to a human operating a nearby vehicle based on a preferred driving experience of the human operating the nearby vehicle of Stenneth in order to mitigate unsafe driving and placing other drivers at risk (see at least Stenneth, col. 18 lines 30-35).

Claims 10 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Truong, in view of Jiang, and further in view of US 2019/0047584A1 (“Donnelly”).
As per claim 10 Truong does not explicitly disclose
wherein the processor is further configured to automatically identify one or more options for adjusting an operation of the nearby autonomous vehicle based on a preferred driving experience of an occupant of the nearby autonomous vehicle.
Donnelly teaches
wherein the processor is further configured to automatically identify one or more options for adjusting an operation of the nearby autonomous vehicle based on a preferred driving experience of an occupant of the nearby autonomous vehicle (see at least Donnelly, para.[0034]: passenger input data can be specific to a particular passenger event. As used herein, the term "event" refers to a discrete occurrence or action during an autonomous vehicle driving session. Example events can include picking-up a passenger, dropping off a passenger, a turn, an acceleration, a deceleration, a stop, other vehicle actions, interactions with external objects, para. [0037]: the passenger input data and associated vehicle data can be received and analyzed in real-time as the autonomous vehicle operates, para. [0040]: In some implementations, the vehicle parameter adjustment can include a specific vehicle parameter to adjust (e.g., an operating parameter such as vehicle speed or stop duration) and/or an adjustment amount (e.g., a change in a deceleration rate or decrease in a stop duration). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truong to incorporate the teachings of wherein the processor is further configured to automatically identify one or more options for adjusting an operation of the nearby autonomous vehicle based on a preferred driving experience of an occupant of the nearby autonomous vehicle of Donnelly in order to adjust autonomous vehicle operating parameters in response to passenger feedback (see at least Donnelly, para. [0005]).

As per claim 19 Truong does not explicitly disclose
further including automatically identifying one or more options for adjusting an operation of a nearby autonomous vehicle based on a preferred driving experience of an occupant of the nearby autonomous vehicle.
Donnelly teaches
further including automatically identifying one or more options for adjusting an operation of a nearby autonomous vehicle based on a preferred driving experience of an occupant of the nearby autonomous vehicle (see at least Donnelly, para.[0034]: passenger input data can be specific to a particular passenger event. As used herein, the term "event" refers to a discrete occurrence or action during an autonomous vehicle driving session. Example events can include picking-up a passenger, dropping off a passenger, a turn, an acceleration, a deceleration, a stop, other vehicle actions, interactions with external objects, para. [0037]: the passenger input data and associated vehicle data can be received and analyzed in real-time as the autonomous vehicle operates, para. [0040]: In some implementations, the vehicle parameter adjustment can include a specific vehicle parameter to adjust (e.g., an operating parameter such as vehicle speed or stop duration) and/or an adjustment amount (e.g., a change in a deceleration rate or decrease in a stop duration). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truong to incorporate the teachings of further including automatically identifying one or more options for adjusting an operation of a nearby autonomous vehicle based on a preferred driving experience of an occupant of the nearby autonomous vehicle of Donnelly in order to adjust autonomous vehicle operating parameters in response to passenger feedback (see at least Donnelly, para. [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668